The opinion of the court was delivered March 19th 1883.
Per Curiam.
— When the plaintiffs testator accepted a purpart of the land, it will not be presumed that he kept alive a lien on the land, which he had himself agreed to pay. Hence-a judgment against him bound his entire interest in the land, and by virtue of the sheriff’s sale it passed to the purchaser. *496When Gackenbach and wife conveyed the other purpart to the testator they made no reservation whatever. Their share of the widow’s thirds was thereby paid by operation of law. The learned judge therefore committed no error in refusing to take off the compulsory non-suit.
Judgment affirmed.